DETAILED ACTION
This action is in response to the Amendment dated 08 July 2021. Claims 1, 4, 7-10, 13 and 16-19 are amended. No claims have been added or cancelled. Claims 1-20 remain pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 10-15 and 19-20 are rejected under 35 U.S.C. 103QURESHI et al. (US20140007183A1) in view of SMOAK et al. (US8843853B1) and further view of WRIGHT et al. (US20040123150A1).
As to claim 1, QURESHI discloses a method comprising: detecting presence of a user device in a given environment (See pars. 0283-0284, 0305-0308 and 0418, e.g. par. 0308 regarding the mobile device rule that allows for an application to be used only when the mobile device is in a defined geographical zone; as taught by QURESHI), modifying user interface behavior of the user device based on a policy corresponding to the first user role assigned (See pars. 0053, 0102, 0104, 0111, 0131, 0137, 0195, 0226, 0457-0458; e.g. par. 0102 where mobile device information includes which users or user accounts are assigned to the enrolled mobile devices as well as roles of the users within the enterprise; and par. 0458 wherein process may be repeated with different policy selections to create different versions of the application for different users; as taught by QURESHI); and the first role classification label is selected, via a classifier, from different role classification labels representing different user roles in the given environment based on the context and usage of the user device (See figs. 1A and 2, pars. 0053, 0102, 0104, 0113, 0131, 0137, 0224-0226, 0255, 0283, 0291 and 0305; e.g. par. 0102 wherein an enterprise can define roles with names such as Upper Management, Officer, Sales, Accounting, Engineering, Word Processing, Human Resources so that a salesperson can be given the role “Sales,” an engineer can be given the role “Engineering,” and so forth. A user 115 can also be assigned to multiple roles 206, depending upon the user's duties or activities associated with the enterprise, and an enterprise may use an RBAC (role-based access control) system; as taught by QURESHI).
QURESHI fails to disclose dynamically assigning a first user role to the user device based on context and usage of the user device, wherein the first user role assigned is indicative of a first role classification label the user device is classified with; detecting one or more changes in spatiotemporal information of the user device in the given environment; selecting, based on the one or more changes, via the classifier, a second role classification label from the different role classification labels that is different from the first role classification label; and requesting verification a second user role indicative 
In similar field of endeavor, SMOAK discloses dynamically assigning a first user role to the user device based on context and usage of the user device, wherein the first user role assigned is indicative of a first role classification label the user device is classified with (See col. 13 ln. 43 where machine learning component can create dynamic function group(s) and populate them in accord with user defined preferences, device usage history or concurrent user environment/situational context; also see col. 13 ln. 65 where changes made by machine learning component can be made automatically; as taught by SMOAK), detecting one or more changes in spatiotemporal information of the user device in the given environment (See fig. 7, col. 8, ln. 2 wherein a user can establish preferences (e.g., within a user specified preference stored in memory, as described at FIG.7. infra) for a particular wallpaper under various determinable conditions (e.g., time of day, location, user locale Such as office, home, restaurant, shopping complex, etc., weather, local news, or the like), and a device can display home screen art in accord with Such preferences and determined conditions; as taught by SMOAK);  selecting, based on the one or more changes, via the classifier, a second role classification label from the different role classification labels that is different from the first role classification label (See fig. 7, col. 11, ln. 43 wherein the dynamic function group(s) 706 displayed at a device can therefore be updated as a user's locale changes (e.g., through travel to different locations) in accord with user-defined preferences; as taught by SMOAK); and requesting verification a second user role indicative of the second role classification label is suitable for the user device, wherein, in response to receiving the verification, the second user role is assigned to the user device (See fig. 7, col. 14, ln. 64 wherein machine learning component 702 can employ a probabilistic-based or statistical-based approach in connection with choosing between function groups displayed at a GPL, populating such function groups and sub-groups thereof with device functionality, highlighting particular functionality; as taught by SMOAK).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the QURESHI method to include the teachings of SMOAK for dynamically assigning a first user role to the user device based on context and usage of the user device, wherein the first user role assigned is indicative of a first role classification label the user device is classified with, detecting one or more changes in spatiotemporal information of the user device in the given environment; selecting, based on the one or more changes, via the classifier, a second role classification label from the different role classification labels that is different from the first role classification label; and requesting verification a second user role indicative of the second role classification label is suitable for the user device, wherein, in response to receiving the verification, the second user role is assigned to the user device. Such a person would have been motivated to make this combination as the average cellular device user desires fast and intuitive access to common features available on a device, and at the same time does not want to be overwhelmed by a complex graphical user interface (GUI) (SMOAK, col.1, ln. 39). In addition, both references (QURESHI and SMOAK) teach features that are directed to analogous art and they are directed to the same field of endeavor. This close relation between both of the references highly suggests an expectation of success.
QURESHI and SMOAK fail to disclose and the classifier is updated by adding more weight to the second role classification label.
In similar field of endeavor, WRIGHT discloses selectively enforcing a silent mode on the user device in accordance with the set of rules, wherein the user device is silenced during the silent mode (See Fig. 6c, par. 0077, wherein each of the N parameters may be assigned a confidence or weighted value. Parameters of more significance receive higher confidence values; as taught by WRIGHT
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the QURESHI and SMOAK method to include the teachings of WRIGHT so the classifier is updated by adding more weight to the second role classification label. Such a person would have been motivated to make this combination as simple to use, mobile-aware security tools providing different levels of security protection for different locations and/or security features are highly desirable (WRIGHT, par. 0006).

As to claim 2, QURESHI, SMOAK and WRIGHT teach the limitations of claim 1. QURESHI further teaches wherein the user device is a mobile electronic device (See Figs. 1A-1G, pars. 0070 – 0093, e.g. par. 0070 where fig. 1A shows a schematic illustration of an embodiment of a computer system 110 associated with an enterprise, as well as one or more users 115 and mobile computing devices 120 associated with the enterprise. In this example, each mobile device 120 is assigned to one enterprise user 115; as taught by QURESHI).

As to claim 4, QURESHI, SMOAK and WRIGHT teach the limitations of claim 1. QURESHI further teaches in response to receiving the verification, modifying the user interface behavior of the user device based on a different policy corresponding to the second user role (See Figs. 1A-1G, pars. 0280-0298, e.g. par. 0286, wherein mobile device rules 214 can effectively lead to activation or deactivation of mobile device features (keyboard, touchscreen, network interface 310, camera 314, microphone 330, USB connection etc.) based on a location of the mobile device 120 and/or temporal data; as taught by QURESHI).


As to claim 5, QURESHI, SMOAK and WRIGHT teach the limitations of claim 1.  QURESHI further teaches further comprising: collecting data from multiple user devices in the given environment (See par. 0062 where data collected by the meta-application can include data collected and reported by enterprise agents running on the mobile devices; as taught by QURESHI). SMOAK further teaches applying a moving time window to the data collected; defining the different role classification labels; and training the classifier using a machine learning algorithm, the different role classification labels, and a portion of the data collected, wherein the portion of the data collected relates to one or more user devices with one or more known user roles in the given environment, and the one or more known user roles are indicative of one or more role classification labels of the different role classification labels (See col. 15 ln. 11 where classifier is trained to use data from the functions used by the group historically or concurrently, or group including group user histories; as taught by SMOAK).

As to claim 6, QURESHI, SMOAK and WRIGHT teach the limitations of claim 5. SMOAK further teaches wherein training the classifier further comprises: refining the different role classification labels; and re-training the classifier using the refined different classification labels (See col. 15 ln. 8 where classifiers can be dynamically trained to compile data from specific group of users such as users densely   located in a sporting event or relevant groups of such users; as taught by SMOAK).

As to claim 10, QURESHI, SMOAK and WRIGHT teach a system. Moreover, claim 10 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.

As to claim 11
As to claim 12, QURESHI, SMOAK and WRIGHT teach a system as described in claim 10. Moreover, claim 12 discloses substantially the same limitations as claim 3. Therefore, it is rejected with the same rationale as claim 3.

As to claim 13, QURESHI, SMOAK and WRIGHT teach a system as described in claim 10. Moreover, claim 13 discloses substantially the same limitations as claim 4. Therefore, it is rejected with the same rationale as claim 4.

As to claim 14, QURESHI, SMOAK and WRIGHT teach a system as described in claim 10. Moreover, claim 14 discloses substantially the same limitations as claim 5. Therefore, it is rejected with the same rationale as claim 5.

As to claim 15, QURESHI, SMOAK and WRIGHT teach a system as described in claim 14. Moreover, claim 15 discloses substantially the same limitations as claim 6. Therefore, it is rejected with the same rationale as claim 6.

As to claim 19, QURESHI, SMOAK and WRIGHT teach a computer program product comprising a computer-readable hardware storage medium having program code embodied therewith, the program code being executable by a computer to implement a method. Moreover, claim 19 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.

As to claim 20.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over QURESHI et al. (US20140007183A1) in view of SMOAK et al. (US8843853B1) and further view of WRIGHT et al. (US20040123150A1) and further view of BUCK et al. (US20170339636A1). 

As to claim 3, QURESHI, SMOAK and WRIGHT teach the limitations of claim 1. QURESHI, SMOAK and WRIGHT do not teach wherein the context and usage of the user device comprises at least one of historical context information and usage information related to the user device, current context information and usage information related to the user device, and activity and access pattern information related to the user device.
In similar field of endeavor, BUCK discloses wherein the context and usage of the user device comprises at least one of historical context information and usage information related to the user device, current context information and usage information related to the user device, and activity and access pattern information related to the user device (See par. 0007 wherein systems and techniques are provided for data security, resource usage, and context adaptation for collecting and analyzing context information from a mobile device, developing behavioral context models and predictions, and using them to modify the settings and behavior of applications and device components; as taught by BUCK).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the QURESHI, SMOAK and WRIGHT method to include the teachings of BUCK wherein the context and usage of the user device comprises at least one of historical context information and usage information related to the user device, current context information and usage information related to the user device, and activity and access pattern information related to the user device.  Such a person would have been motivated to make this combination as there is a need to develop systems and techniques to intelligently manage mobile device .

Claims 7, 9, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over QURESHI et al. (US20140007183A1) in view of SMOAK et al. (US8843853B1) and further view of WRIGHT et al. (US20040123150A1) and further view of BHESANIA et al. (US20160029206A1). 

As to claim 7, QURESHI, SMOAK and WRIGHT teach the limitations of claim 1. QURESHI, SMOAK and WRIGHT do not teach wherein dynamically assigning a first user role to the user device based on context and usage of the user device comprises: determining whether the user device is an existing user device; and in response to determining the user device is an existing user device, determining whether a third role previously assigned to the user device is currently applicable to the user device by determining whether there is a change in the context and usage of the user device, wherein the first user role assigned is the third user role in response to determining there is no change in the context and usage of the user device, and the first user role assigned is different from the third user role in response to determining there is a change in the context and usage of the user device.
In similar field of endeavor, BHESANIA discloses wherein dynamically assigning a first user role to the user device based on context and usage of the user device comprises: determining whether the user device is an existing user device; and in response to determining the user device is an existing user device, determining whether a third role previously assigned to the user device is currently applicable to the user device by determining whether there is a change in the context and usage of the user device, wherein the first user role assigned is the third user role in response to determining there is no change in the context and usage of the user device, and the first user role assigned is different from the third See Fig. 4 par. 0065 where role manager obtains prior role assignment information for dual-role devices and determines the roles to be assigned to these devices based on the prior role assignment information; as taught by BHESANIA).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the QURESHI, SMOAK and WRIGHT method to include the teachings of BHESANIA wherein dynamically assigning a first user role to the user device based on context and usage of the user device comprises: determining whether the user device is an existing user device; and in response to determining the user device is an existing user device, determining whether a third role previously assigned to the user device is currently applicable to the user device by determining whether there is a change in the context and usage of the user device, wherein the first user role assigned is the third user role in response to determining there is no change in the context and usage of the user device, and the first user role assigned is different from the third user role in response to determining there is a change in the context and usage of the user device.  Such a person would have been motivated to make this combination as in cases where the two interconnected devices support both roles (i.e., the devices are dual-role devices), the role that each device should assume may not be obvious or even deterministic (BHESANIA, par. 0002). In addition, all references (QURESHI, SMOAK, WRIGHT and BHESANIA) teach features that are directed to analogous art and they are directed to the same field of endeavor. This close relation between both of the references highly suggests an expectation of success.



As to claim 9, QURESHI, SMOAK and WRIGHT teach the limitations of claim 1. QURESHI, SMOAK and WRIGHT do not teach wherein dynamically assigning a first user role to the user device based on context and usage of the user device comprises: determining whether the user device is a new user device; and in response to determining the user device is a new user device, classifying, via the classifier, the user device with the first role classification label based on the context and usage of the user device.
In similar field of endeavor, BHESANIA discloses wherein dynamically assigning a first user role to the user device based on context and usage of the user device comprises: determining whether the user device is a new user device; and in response to determining the user device is a new user device, classifying, via the classifier, the user device with the first role classification label based on the context and usage of the user device (See par. 0105 where role manager receives information indicative of one or more of: an addition, removal, activation or deactivation of a subsystem of the devices; as taught by BHESANIA).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the QURESHI, SMOAK and WRIGHT method to include the teachings of BHESANIA wherein dynamically assigning a first user role to the user device based on context and usage of the user device comprises: determining whether the user device is a new user device; and in response to determining the user device is a new user device, classifying, via the classifier, the user device with the first  role classification label based on the context and usage of the user device. Such a person would have been motivated to make this combination as in cases where the two interconnected devices support both roles (i.e., the devices are dual-role devices), the role that each device should assume may not be obvious or even deterministic (BHESANIA, par. 0002). In addition, all references (QURESHI, SMOAK, WRIGHT and BHESANIA) teach features that are directed to analogous art and they are directed to the same field of endeavor. This close relation between both of the references highly suggests an expectation of success.
As to claim 16, QURESHI, SMOAK, WRIGHT and BHESANIA teach a system. Moreover, claim 16 discloses substantially the same limitations as claim 7. Therefore, it is rejected with the same rationale as claim 7.

As to claim 18, QURESHI, SMOAK, WRIGHT and BHESANIA teach a system. Moreover, claim 18 discloses substantially the same limitations as claim 9. Therefore, it is rejected with the same rationale as claim 9.

Claims 8 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over QURESHI et al. (US20140007183A1) in view of SMOAK et al. (US8843853B1) and further view of WRIGHT et al. (US20040123150A1) and further view of LOVICH et al. (US20160029206A1). 

As to claim 8, QURESHI, SMOAK and WRIGHT teach the limitations of claim 1. QURESHI further teaches selectively disabling or enabling one or more applications on the user device in accordance with a set of rules of the policy (See par. 0289 wherein the enterprise agent 320 can use a mobile device rule 214 to detect if a mobile device 120 is located within premises of the enterprise and disable the web browser, and then, when the mobile device 120 subsequently leaves the enterprise premises, the agent 320 can be configured to simply re-enable the web browser; as taught by QURESHI).
QURESHI, SMOAK and WRIGHT do not teach selectively enforcing a silent mode on the user device in accordance with the set of rules, wherein the user device is silenced during the silent mode; and selectively enforcing a conversational interaction mode on the user device in accordance with the set of rules, wherein user interaction with the user device is permitted via user conversation only during the conversational interaction mode.
In similar field of endeavor, LOVICH discloses selectively enforcing a silent mode on the user device in accordance with the set of rules, wherein the user device is silenced during the silent mode (See par. 0182 wherein assuming that a user enters a movie theater, while the user is in the movie theater, the mobile device automatically sets the device to a silent mode; as taught by LOVICH).; and selectively enforcing a conversational interaction mode on the user device in accordance with the set of rules, wherein user interaction with the user device is permitted via user conversation only during the conversational interaction mode (See par. 0186 wherein one policy of a cellular service provider may be to blank out or prevent incoming calls to a user while that user is in a vehicle that is determined to be moving over time, unless so-called “hands free” technology (e.g., a suitable Bluetooth headset profile) is in use simultaneously. In this fashion, the user would be all but prevented from being distracted by their cellular phone while driving unless they are operating in hands-free mode; as taught by LOVICH).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the QURESHI, SMOAK and WRIGHT method to include the teachings of LOVICH for selectively enforcing a silent mode on the user device in accordance with the set of rules, wherein the user device is silenced during the silent mode; and selectively enforcing a conversational interaction mode on the user device in accordance with the set of rules, wherein user interaction with the user device is permitted via user conversation only during the conversational interaction mode. Such a person would have been motivated to make this combination as despite the foregoing variety of different approaches to wireless device control, none satisfies the salient need of providing an apparatus and methods of automatically disabling, replacing, or modifying the functionality of a wireless device upon the occurrence of a certain condition, such as for instance entering a particular location or venue (LOVICH, par. 0022). In addition, all references (QURESHI, SMOAK, WRIGHT and 

As to claim 17, QURESHI, SMOAK, WRIGHT and LOVICH teach a system. Moreover, claim 17 discloses substantially the same limitations as claim 8. Therefore, it is rejected with the same rationale as claim 8.

Response to Arguments
Applicant argues that [“For at least the above reasons, it is respectfully submitted that Qureshi in view of Smoak, Ur, and Tadayon does not teach or suggest all the limitations of independent claims 1, 10, and 19. Since Qureshi in view of Smoak, Ur, and Tadayon does not teach or suggest all the limitations of Applicant's independent claims 1, 10, and 19, Applicant's independent claims 1, 10, and 19 are not obvious over Qureshi in view of Smoak, Ur, and Tadayon” (Page 17)]. 
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patent/Published Application#
Application Filing date
Title
US9621585B1
2011-07-25
Applying functional classification to tune security policies and posture according to role and likely activity
US20070004386A1
2005-06-30
Methods, systems, and computer program products for role-and locale-based mobile user device feature control
US20060224742A1
2006-02-28
Mobile data security system and methods
US20160099972A1
2003-02-28
Protection of data accessible by a mobile device
US7551574B1
2005-03-31
Method and apparatus for controlling wireless network access privileges based on wireless client location
US20030217122A1
2003-02-28
Location-based access control in a data network
US20140187177A1
2013-11-27
Methods and systems of dynamically generating and using device-specific and device-state-specific classifier models for the efficient classification of mobile device behaviors


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643.  The examiner can normally be reached on M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174